

	

		II

		109th CONGRESS

		1st Session

		S. 1525

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Leahy (for himself,

			 Mr. Kennedy, Mr. Durbin, Mr.

			 Rockefeller, Mrs. Boxer,

			 Mr. Feingold, Mr. Corzine, Mr.

			 Salazar, Mr. Obama, and

			 Ms. Mikulski) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To ensure that commercial insurers cannot

		  engage in price fixing, bid rigging, or market allocations to the detriment of

		  competition and consumers.

	

	

		1.Short titleThis Act may be cited as the

			 Medical Malpractice Insurance

			 Antitrust Act of 2005.

		2.Prohibition on

			 anti-competitive activitiesNotwithstanding any other provision of law,

			 nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly

			 known as the McCarran-Ferguson

			 Act) shall be construed to permit commercial insurers to

			 engage in any form of price fixing, bid rigging, or market allocations in

			 connection with the conduct of the business of providing medical malpractice

			 insurance.

		3.Application to

			 activities of State commissions of insurance and other State insurance

			 regulatory bodiesThis Act

			 does not apply to the information gathering and rate setting activities of any

			 State commissions of insurance, or any other State regulatory body with

			 authority to set insurance rates.

		

